Title: Thomas Jefferson to Archibald Robertson, 23 May 1815
From: Jefferson, Thomas
To: Robertson, Archibald


          Sir  Poplar Forest May 23. 15.
          On On recurring to my papers I found f a memorandum of the bond which I suppose mr Garland had left with me; but into which, as I was not ready to pay I imagine I did not look, not doubting the that the accounts he gave me, among which this was, were all right. among my papers at home I expect I shall find the accounts on which it was founded. my error had been in supposing that all had been carried forward into the accounts from year to year. Accept the assurance of my esteem and respect
          Th: Jefferson
        